DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-7, 10-16, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 10 and 19 recite identifying P-wave oversensing (PWOS) by reviewing patterns and morphologies of a cardiac electrical signal. 
The limitations of determining a first indication of PWOS using a pattern of cardiac signal features and determining a second indication of PWOS using a morphology of cardiac electrical information, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “an assessment circuit configured to,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “assessment circuit” language, “determining” in the context of this claim encompasses the user reviewing a cardiac electrical signal as depicted on a screen or printout and visually identifying patterns and morphologies that are consistent with PWOS. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a signal receiver and an assessment circuit. The signal receiver amounts to insignificant extra-solution activity in the form of data gathering and the assessment circuit, given its broadest reasonable interpretation, is recited at such a high-level of generality to amount to no more than generic computer structure (such as a processor) for performing generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a signal receiver amounts to insignificant, extra-solution activity in the form of data gathering (and is a well-understood, routine and conventional structure in cardiac diagnostics since all ECG analysis devices have a signal receiver/sensor) and a processor (i.e. the assessment circuit) for performing the determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The notes the limitations of Claims 2-7, 11-16 and 20 do not add anything to show integration into a practical application or significantly more than the abstract idea itself as they simply further limit the abstract idea identified above.
Lastly, the Examiner notes Claims 8 and 17 do include limitations drawn to a practical application, namely control of stimulation circuitry based on detected PWOS. Amending independent claims 1, 10 and 19 to include these limitations would overcome the 35 USC 101 rejection applied above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhang et al. (2017/0354827).
Regarding Claims 1, 10 and 19, Zhang discloses a system 14 having a signal receiver circuit 86 configured to receive cardiac electrical information (Fig. 4). Zhang further discloses an assessment circuit 80 (Fig. 4) configured to identify cardiac signal features in a first portion of the received cardiac electrical information, namely RR intervals (RRI), and detect a first indication of P-wave oversensing (PWOS) in the first portion of the received cardiac electrical information using a pattern of the cardiac signal features (RRIs). Specifically, Zhang discloses indicating an initial possibility of PWOS when the RRIs satisfy a pattern criteria (such as S-L-S-L), see par. [0088], step 202 of Fig. 8). Once the pattern is satisfied, the process proceeds to step 210 wherein the identified clusters that satisfy the pattern criteria are further analyzed. Zhang discloses, in response to the initial PWOS criteria being satisfied in step 210, determining a second indication of PWOS in the first portion of the received information using morphology analysis (par. [0089])
In regards to Claims 2 and 11, the Examiner notes the RRIs of Zhang include multiple cycles of R waves but, at a minimum, include an R wave of the first cycle (par. [0088]) as required by the claim.
In regards to Claims 3 and 12, the Examiner notes the RRIs of Zhang include multiple cycles of R waves (par. [0088]).
With regards to Claims 4 and 13, Zhang discloses the RRIs constitute timings between identified R waves (see par. [0065]).
Regarding Claims 5 and 14, Zhang discloses indicating an initial possibility of PWOS when the RRIs (which are timings between consecutive R waves) satisfy a pattern criteria (such as S-L-S-L), see par. [0088], step 202 of Fig. 8).
In regards to Claims 6, 7, 15 and 16, Zhang discloses the morphology analysis comprises comparing a signal feature to a known R-wave template (par. [0107]).
With regards to Claims 8 and 17, Zhang discloses the system can be an ICD 14 with stimulation circuitry 84 (Fig. 4) wherein stimulation can be withheld or otherwise altered in response to the detection of PWOS (see Fig. 11, steps 512 or  522).
Regarding Claims 9 and 18, Zhang discloses ICD 14 is connected to a lead 16 having multiple electrodes 28, 30, 31 for providing pacing energy as well as for sensing cardiac electrical information (par. [0031]; Fig. 1A, 1B).
With regards to Claim 20, Zhang discloses the RRIs constitute timings between identified R waves (see par. [0065]) and Zhang discloses the morphology analysis comprises comparing a signal feature to a known R-wave template (par. [0107]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792